DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 are currently pending in the application.

Restriction Requirement
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
i.	Group I, claim(s) 1-9, drawn to a water soluble film,
ii.	Group II, claim(s) 10, drawn to a detergent packet.
The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The technical feature that is common to Groups and II is a water-soluble film of claim 1. Regarding this feature, Karikari et al. (WO 2017/058405 A1, which is treated as equivalent of US 10,590,249 B2, relied upon herein below) teaches a water soluble film comprising an acrylic polymer blend comprising a soft polymer and a hard polymer that are at least partially neutralized, wherein the compositional limitations of the hard and soft polymers and their Tg overlap in scope with claimed limitations (col. 2, lines 1-25, col. 7, lines 13-47, Examples, ref. claims) (further elaborated in the rejection set forth below).
Although Karikari is silent with regard to a film comprising polyethylene oxide as in the claimed invention, the secondary reference to Topolkaraev et al. (US 6,228,920 B1) teaches a water-soluble film comprising a blend of polyethylene oxide and a latex, such as an acrylic latex, wherein disclosed PEO has a wt. average molecular wt. ranging from about 100,000 g/mol to about 8,000,000 g/mol (Ab., col. 7, lines 56-65, col. 8, lines 15-16). Given the teaching in the secondary reference that films prepared from the blend have improved processing, solid state properties, physical properties and mechanical properties, such as improved tensile strength, stiffness, toughness, ductility and tear resistance, and reduced modulus (Ab., col. 8, lines 15-16, col. 4, lines 10-56), it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include any amount of PEO having claimed molecular wt. within the disclosed range, or in amounts deemed appropriate to provide for desired level of property improvement, including in an amount that falls within the claimed range. Where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
Given that the common technical feature of presently cited claims in Groups I and II fails to define a contribution over the Karahari-Topolkaraev combination, the common technical feature does not amount to a special technical feature.
In light of above, there is lack of unity between the cited groups.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and/or invention to be examined even if the requirement is traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out the supposed errors in the restriction requirement, the election shall be treated as an election without traverse.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence to identify such evidence now of record showing the inventions to be obvious variants or clearly submit on the record that this is the case. In either instance, if the examiner finds one or more inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under of 35 U.S.C. 103 (a) of the other invention.
During a telephone conversation with Mr. Thomas Diebert on 4/26/22, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 10 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Karikari et al. (WO 2017/058405 A1), in view of Topolkaraev et al. (US 6,228,920 B1).
It is noted that WO 2017/058405 A1 is relied upon for date purposes, whereas US 10,590249 B2 is relied upon as an equivalent thereof, and referred to in the rejection below.
Karikari teaches a water-soluble film comprising an acrylic polymer blend comprising: 
(a) a hard polymer with a glass transition temperature from 60oC to 130oC, and comprising polymerized units derived from: (i) 50 to 90 wt % of at least one (C1-C10)alkyl (meth)acrylate; (ii) 10 to 50 wt % of at least one C3-C8 monoethylenically unsaturated monocarboxylic acid monomer or ethylenically unsaturated dicarboxylic acid monomer; and (iii) 0 to 25 wt % of least one hydroxyalkyl (meth)acrylate, based on the total weight of the hard polymer; and (b) a soft polymer with a Tg from minus 20oC to 40oC, and comprising polymerized units derived from: (i) 50 to 90 wt % of at least one (C1-C10)alkyl (meth)acrylate; (ii) 10 to 50 wt % of at least one C3-C8 monoethylenically unsaturated monocarboxylic acid monomer or ethylenically unsaturated dicarboxylic acid monomer; and (iii) zero to 25 wt % of least one hydroxyalkyl (meth)acrylate, based on the total weight of the soft polymer, wherein the difference in the Tgs of the hard polymer and the soft polymer is 40oC or more, wherein at least a portion of the carboxylic acid groups on the hard polymer, the soft polymer or both are neutralized; and (B) a plasticizer (col. 1, line 65-col. 2, line 25). Thus, the disclosed hard and soft polymers are formed from monomers within the scope of the claimed invention, have Tg ranges and Tg difference that overlap in scope with claimed ranges, and are at least partially neutralized (col. 9, lines 25-42). Additionally, working examples teach polymer synthesis prepared by an emulsion polymerization method (col. 9-10). Karikari further teaches a water-soluble film comprising (A) an acrylic polymer blend including 30 to 70 wt.% of a hard polymer and 15 to 45 wt.% of a soft polymer, and (B) 1 to 30 wt.% of a plasticizer, based on the total wt. of the film (col. 7, lines 14-47).
Karikari is silent with regard to a film comprising (1) an acrylic blend comprising a hard polymer and soft polymer having claimed Tgs in claimed amounts in one single embodiment, and further including (2) a polyethylene oxide as in the claimed invention.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard (1), Karihari teaches a film comprising an acrylic blend having a relative wt. % of the hard polymer and the soft polymer in the acrylic polymer blend of overlapping scope, and having a Tg and Tg difference that overlap with claimed ranges. 
With regard to (2), the secondary reference to Topolkaraev teaches compositions for making water soluble films, comprising blends of a polyethylene oxide (PEP) resin and a latex emulsion (Ab.), wherein the latex may be based on acrylic-based polymers, that the blends of polyethylene oxide (PEP) resin and a latex polymer may be used to produce films having improved processing, solid state properties, physical properties and mechanical properties, such as improved tensile strength, stiffness, toughness, ductility and tear resistance and reduced modulus (Ab., col. 8, lines 15-16, col. 4, lines 10-56). The reference further teaches that the amount of the emulsion in the blend can vary greatly, that generally about 60 wt.% of the emulsion based on the blend wt. may be used, the water content in the emulsion preferably being about 15 wt.% or less water (col. 4, lines 22-53, col. 9, lines 20-24). Additionally, disclosed PEO have a wt. average molecular wt. ranging from about 100,000 g/mol to about 8,000,000 g/mol (col. 7, lines 56-65).
Given the teaching in the secondary reference to Topolkaraev on advantageous properties of water-soluble films formed form a blend of a PEO powder and an emulsion, such as an acrylic emulsion whose amounts may vary greatly, given the teaching in Karikari on a water-soluble film comprising an acrylic polymer blend as a emulsion, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to further include Topolkaraev’s PEO in Karikari’s film-forming composition in an overlapping amount, or in an appropriately effective amount, so as to confer the desired level of improvement in properties of the films formed, including in an amount and having a Mw within the claimed range, absent evidence of criticality for the claimed ranges (obviates claim 1).
With regard to claim 2, Karikari teaches a soft polymer forming composition comprising claimed monomers (col. 7, lines 24-33), with working example comprising 70 wt.% of BA and EA, i.e. C4 and C2 alkyl acrylate monomers (Table 3, Polymer 1).
With regard to claim 3, Karikari teaches a hard polymer forming composition comprising claimed monomers (col. 7, lines 15-23), a hard polymer with a glass transition temperature from 60oC to 130oC, with working example comprising methyl methacrylate, i.e. C1 alkyl methacrylate monomer (Table 3, polymer 4).
With regard to claim 4, Karikari teaches claimed acid monomers (col.3-4, bridging paragraph, col. 4, lines 58-69, col. 7, lines 15-23).
With regard to claim 5 and 6, Karikari teaches claimed monomers in overlapping ranges (col. 4, lines 6-19, col. 2, lines 1-19). 
With regard to claim 7, Karikari teaches a water-soluble film comprising (A) an acrylic polymer blend as including 30 to 70 wt.% of a hard polymer and 15 to 45 wt.% of a soft polymer, based on the total wt. of the film and obviates the claimed acrylic blend composition (col. 7, lines 14-47).

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Heuts et al. (WO 97/00282), in view of Topolkaraev et al. (US 6,228,920 B1).
It is noted that WO 2017/058405 A1 is relied upon for date purposes, whereas US 10,590249 B2 is relied upon as an equivalent thereof, and referred to in the rejection below.
Heuts teaches a water-soluble film formed from a combination of soft (S) and hard (H) acid-functional polymers having Tgs of < 20 oC and >40oC, respectively, the S and H polymers being at least partially neutralized and present in a wt. ratio with the range of 90/10 to 65/35 (Ab., page 4, lines 30-40, ref. claims). Disclosed S and H copolymers are based on acrylic monomers comprising an acid functional monomer, and alkyl (meth)acrylate, and overlap in scope with regard to the type and amount, and prepared by emulsion polymerization (page 7, line 11- page 9, line 15, working examples, pages 14-15, Tables 2-4, ref. claims 1-25).
Heuts is silent with regard to a film comprising (1) an acrylic blend comprising a hard polymer and soft polymer having claimed Tgs in claimed amounts in one single embodiment, and further including (2) a polyethylene oxide as in the claimed invention.
As stated in paragraph 4 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
The discussion with regard to Topolkaraev from paragraph 15 above is incorporated herein by reference.
Given the teaching in Topolkaraev on advantages of water-soluble films formed form a blend of a PEO powder and an emulsion, such as an acrylic emulsion, given the teaching in Heuts on a water-soluble film comprising an acrylic polymer blend as an emulsion, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to further include Topolkaraev’s PEO in Heuts’ film-forming composition in an overlapping amount, or in an appropriately effective amount, so as to confer the desired level of improvement in properties of the films, including in an amount and having a Mw within the claimed ranges, absent evidence of criticality for the claimed ranges (obviates claim 1).
With regard to claim 2, disclosed polymers B, C and D include BA and EA within the claimed range (Heuts, Table 2).
With regard to claims 3 and 4, disclosed polymers A and E include MMA within the claimed range and include and AA/MMA as the acid monomers (Heuts, Table 2).
With regard to claims 5 and 6, the general disclosure teaches 0-10 wt.% of claimed monomers in polymers S and H (Heuts, page 7, lines 16-21).
With regard to claim 7, the prior art teaches a wt. ratio of polymers in the blend as ranging within 90/10 to 65/35 (Ab.).

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Available prior art, alone or in combination, fails to teach or suggest a water-soluble film which meet all the limitations of claim 7, further including claimed amount of poly(vinylpyrrolidine) having claimed Mw.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fuisz et al. (US 20070281003) teach films that are soluble in water, comprising a polymer component which includes polyethylene oxide, and optionally blended with at least one additional polymer. The reference teaches the molecular weight of PEO as ranging from about 100,000 to 900,000, more desirably from about 100,000 to 600,000.
Fujita (US 4,528,360) teaches a water-soluble film or sheet made of a polyoxyalkylene compound having an average molecular weight of at least 50,000 produced by linking chains of a polyether having an average molecular weight of at least 3,000 and an oxyethylene unit content of at least 70% by weight with each other through ester linkages by reaction of the polyether and a polycarboxylic acid, its anhydride or its lower alkyl ester.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/Satya B Sastri/
Primary Examiner, Art Unit 1762